386 So. 2d 622 (1980)
Willie E. LELAND, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 79-2101, 79-2206.
District Court of Appeal of Florida, Third District.
August 12, 1980.
Bennett H. Brummer, Public Defender and Peter Raben and Edward M. Koch, Asst. Public Defenders, for appellant.
Jim Smith, Atty. Gen. and Anthony C. Musto, Asst. Atty. Gen., for appellee.
Before HUBBART, NESBITT and DANIEL S. PEARSON, JJ.
PER CURIAM.
The order revoking the defendant's probation, which is under review by this appeal, is reversed and the cause is remanded to the trial court with directions to restore the defendant to the probationary term previously imposed upon a holding that: (a) a person does not commit the misdemeanor offense of obstruction by a disguised person [§ 843.03, Fla. Stat. (1979)], by the sole act of giving, as here, a false name to a police officer upon being stopped by said officer, and (b) a person's probation may not be revoked for violating the above statute, as here, based on such conduct. D.G. v. State, 375 So. 2d 868 (Fla.2d DCA 1979); Hartley v. State, 372 So. 2d 1180 (Fla.2d DCA 1979).
Reversed and remanded.